RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abogacía y de la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, 4 L.RR.A. Ap. XVII-B, de junio de 1998, se enmienda la Regla 6 del citado Reglamento, para que exprese lo siguiente:

Regla 6 Requisitos de admisión al exámen de reválida general

(6.2) Documentos que han de ser sometidos con la solicitud.—
(e) un certificado de antecedentes penales expedido por la Policía de Puerto Rico dentro de los noventa (90) días anteriores a la fecha en que se presente la solicitud de admisión al examen.
Si durante los últimos diez (10) años ha vivido, residido o estudiado fuera de Puerto Rico por un período de seis meses consecutivos o más, deberá solicitar, además, un certificado de antecedentes penales, o su equivalente, a la Policía del lugar o lugares donde vivió, residió o estudió. El período de seis meses no se entenderá interrumpido como consecuencia de las visitas periódicas a Puerto Rico, o a cualquier otro lugar, por razón de vacaciones, asuntos personales o familiares, o por circunstancias en las que no media la intención del aspirante de permanecer en Puerto Rico o en cualquier otra jurisdicción visitada. No se aceptarán solicitudes que no acompañen el o los referido(s) certificado(s) o prueba de haber iniciado las gestiones para cumplir con este requisito.
Sin perjuicio de lo antes dicho, se podrá aceptar en sustitución de este certificado una declaración jurada en la que asevere que no ha cometido delito o falta en una jurisdicción foránea y reconozca que, de ser falsa tal aseveración, hay consecuencias disciplinarias en casos donde:
*99(a) Presenten prueba inequívoca de que en la jurisdicción foránea no puede tramitarse la petición del documento por que no existe un trámite igual o similar o por razones de índole política que entorpecen su obtención, o
(b) demuestren que han sido diligentes en solicitar el documento, pero las autoridades foráneas no quieren o no pueden indicar una fecha cierta de entrega o de envío del documento.
El aspirante que tenga que cumplir con este requisito por razón de pertenecer a las fuerzas armadas, podrá presentar una copia del certificado de Honorable Discharge o certificación del cuerpo militar al respecto.

Esta enmienda entrará en vigor inmediatamente. Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo